Dismissed and Memorandum Opinion filed July 15, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00266-CR

             EDUARDO ENCARNACION ASCENCIO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1908838

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to the offense of interference with emergency
help. In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant to confinement for 12 days in the Harris County Jail.
Appellant filed a timely notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2